Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The application has been amended as follows:

Please cancel claim 1.

Please replace claim 2 with the following

A method for detecting a free histone H4 protein or peptide fragment thereof in a biological sample of a subject comprising an immunoassay method comprising:
(a) screening antibodies that specifically bind free H4 protein, the screening comprising:
(i) conjugating a peptide comprising residues 22 to 30, 67 to 78, or 92 to 102 of the histone H4 protein of SEQ ID NO: 1 to bovine serum albumin (BSA); 
(ii) immunizing and boosting H3 Balb/c mice with the peptide conjugate of (i); 
(iii) harvesting spleen cells and fusing the spleen cells with SP2/0 myeloma cells to generate hybridoma cell lines; 
(iv) screening the hybridoma cell lines for cells that secrete antibodies that bind both a peptide selected from the group consisting of SEQ ID NO: 10, SEQ ID 
(v) harvesting antibodies from the hybridoma cell lines selected in (iv) to select and obtain a first and second antibodies that specifically bind an epitope selected form the group consisting of SEQ ID NO’s 10, 17, 22 and a peptide fragment thereof, wherein the epitope is not accessible when the histone H4 protein is assembled in a nucleosome, wherein the amino acid residues in the epitope are not phosphorylated;
(b) obtaining a sample from the subject, wherein the sample is a blood sample, serum sample, or plasma sample
(c) contacting the sample with the first and second antibody or an antigen-binding fragment thereof specific for a first and second epitope of the free histone protein, respectively, wherein the first and second epitope are different from each other; and
(d) detecting the binding of the two antibodies or antigen-binding fragments thereof to the free histone H4 protein.

Authorization for this Examiner's Amendment for the condition of allowance was given in a telephone interview with attorney Christopher James Nichols on 3/11/2022.

The following is an examiner’s statement of reasons for allowance: The closest prior art is  Abrams et al. Am J. Repir Crit Care (2013) 187(2): 160-169 in view of Stemmer et al. (1997) J. Mol. Biol. 273: 52-60, of record.  However, the combination of Abrams et al. and Stemmer et al., neither teach nor suggest the claimed method comprising selecting and obtaining first and second antibodies using a screening steps as claimed for the detection of free histone 4 in the claimed biological samples.   In addition, the amended claim meets the written description requirement as it recites .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641